Citation Nr: 0204779	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  95-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 
20 percent for residuals of a gunshot wound to the left 
shoulder with fracture of humerus and retained fragment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to September 
1968 and periodically on active duty training from November 
1962 to June 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and residuals of a gunshot 
wound to the left shoulder with fracture of humerus and 
retained fragment and assigned each a 10 percent evaluation.  
The veteran stated that he wanted evaluations in excess of 
10 percent for each disability.  In a November 1995 rating 
decision, the RO granted a 30 percent evaluation for post-
traumatic stress disorder and a 20 percent evaluation for 
residuals of a gunshot wound to the left shoulder with 
fracture of humerus and retained fragment.  Initially, the 
veteran stated that he agreed with these evaluations, but 
changed his mind and continued his appeal for higher 
evaluations. 

In March 1997, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  In October 1997, 
the Board remanded the two issues for additional development 
and adjudicative actions.

In June 2001, the RO granted a 50 percent evaluation for 
post-traumatic stress disorder and continued the 20 percent 
evaluation for residuals of a gunshot wound to the left 
shoulder with fracture of humerus and retained fragment.  The 
veteran has stated that he is not satisfied with the grant of 
the 50 percent evaluation, and thus the appeal continues.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by no more 
than considerable social and industrial impairment and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  Residuals of a gunshot wound to the left shoulder with 
fracture of humerus and retained fragment is manifested by no 
more than moderate functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp, 
2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

2.  The criteria for an initial evaluation in excess of 
20 percent for residuals of a gunshot wound to the left 
shoulder with fracture of humerus and retained fragment have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the December 1994 rating decision on appeal, 
the May 1995 statement of the case, and the November 1995 and 
June 2001 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish 
increased evaluations for post-traumatic stress disorder and 
residuals of a gunshot wound to the left shoulder with 
fracture of humerus and retained fragment.  In the May 1995 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for service 
connection for post-traumatic stress disorder.  In the June 
2001 supplemental statement of the case, the RO provided the 
veteran with the new regulations that pertained to mental 
disorders and the regulations that pertained to the veteran's 
claim for an increased evaluation for the gunshot wound to 
the left shoulder.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative at those times, the Disabled American 
Veterans.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the veteran stated he had received treatment 
with VA at the VA Medical Center in Decatur, Georgia, for his 
service-connected disabilities.  The record reflects that the 
RO has obtained the records and associated them with the 
claims file.  The veteran stated also that he had received 
private treatment from a licensed counselor for post-
traumatic stress disorder.  In the October 1997 remand, the 
Board requested that the counselor's records be obtained.  In 
November 1997, the RO requested that the veteran provide it 
with permission to obtain the private treatment records.  The 
record reflects that the veteran submitted private treatment 
records from the counselor.  The veteran has not alleged that 
there are any additional medical records related to treatment 
for post-traumatic stress disorder or the left shoulder 
disorder that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo several VA examinations related to his 
claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The service medical records show that in March 1968, the 
veteran sustained a gunshot wound to the left posterior chest 
wall and to the left humerus with resultant fracture without 
artery or nerve involvement.  It was noted that a closed tube 
thoracotomy was performed because of a hemopneumothorax on 
the left and contused left pulmonary parenchyma.  The 
veteran's wound was debrided, and he was placed in a hanging-
arm cast.

Two weeks later, physical examination revealed the posterior 
thorax wound of the left upper extremity to be well healed.  
His chest excursion was good, and there was no evidence of 
pulmonary involvement.  The examiner noted that there was a 
healed wound in the left humerus area, both medially and 
laterally and no evidence of neuromuscular involvement to the 
hand.  It was noted that there was some hypesthesia along the 
axillary side of the left humerus.  X-rays taken of the left 
humerus showed a metallic fragment within the humeral shaft 
and an oblique fracture of the proximal one-third with the 
fracture fragments in good position and alignment.  X-rays 
taken of the chest showed some rib deformity and absence of 
the second anterior rib on the left.

Three and one-half months later, the veteran's wounds were 
noted to be well healed.  The examiner stated that the 
veteran showed some sensory loss in the left axilla.  X-rays 
taken at that time showed satisfactory progression of the 
osseous healing process to the left humerus and no distal 
nerve damage.  

Of record is an undated service record that shows that the 
veteran was found unfit to perform the duties of his rank 
because of the gunshot wound to the left humerus.  

The veteran filed an original claim for service connection 
for post-traumatic stress disorder and residuals of the 
gunshot wound to the left shoulder in July 1994.

A July 1994 VA x-ray report of the left shoulder shows no 
significant abnormality, but an old, healed post-traumatic 
deformity in the left second rib and bullet injury with a 
retained bullet fragment in the proximal shaft of the left 
humerus.  

In an August 1984 statement from the veteran's wife, she 
stated that the veteran was seeing a counselor to understand 
why his Vietnam experiences had caused him nightmares, temper 
flare-ups, impatience, anxiety, etc.  

An August 1994 VA psychiatric evaluation shows that the 
veteran stated that he had been a truck driver for most of 
his life and had become too disabled to work in 1988 because 
of a back injury.  He stated that he was currently on Social 
Security disability.  The veteran stated that he thought 
about Vietnam a lot.  He stated that he had recently been re-
living his experiences in Vietnam, such as being shot, and 
thoughts of friends that were killed, and people being blown 
apart.  The veteran stated that he did not like crowds and 
would stay to himself.  He added that he did not make friends 
easily.  The veteran reported that he was seeing a counselor 
and that it helped him to talk about his flashbacks and 
memories.  The examiner stated that the veteran was neatly 
dressed and had a simple manner when discussing his Vietnam 
experiences.  He noted that the veteran burst into tears when 
discussing his experiences.  The examiner stated that the 
veteran's associative processes were normal, and that there 
were no delusional or hallucinatory elements.  He added that 
the veteran's mood was depressed and sensorium intact.  The 
diagnosis entered was post-traumatic stress disorder.

An August 1994 VA examination report shows that the veteran 
reported his inservice gunshot wounds to the chest and left 
shoulder.  Physical examination revealed that the veteran had 
normal mobility of the left shoulder-180 degrees of forward 
flexion, abduction, and combined internal and external 
rotation.  The diagnosis was gunshot wound with retained 
foreign body to the left humerus area.

A September 1994 VA outpatient treatment report shows that 
the veteran stated he had radiating pain from the mid 
thoracic spine into the left shoulder.  Physical examination 
revealed 4/5 motor strength in the left upper extremity 
secondary to pain.  The diagnosis was myofascial pain in the 
left shoulder.  Subsequent treatment reports, dated in 1994, 
show that the veteran was receiving injections into his left 
shoulder for the pain.  A January 1995 VA outpatient 
treatment report shows that the veteran reported left 
shoulder pain.  The examiner stated that the left shoulder 
had full range of motion.  The assessment was myofascial pain 
syndrome.

In a February 1995 letter from the private counselor, she 
stated that the veteran had been diagnosed with post-
traumatic stress disorder.  She stated that the memories of 
the battle and development of an attitude and anger and 
indifference had caused unmanageable feelings for the 
veteran.  The counselor added that the veteran's tour of duty 
in Vietnam left him with the inability to tolerate most 
social settings, insomnia, isolation, withdrawal, emptiness, 
and a lack of enjoyment in life.  She stated that the 
symptoms limited him relationally, physically, and 
emotionally.

In a May 1995 letter from the private counselor, she stated 
that the veteran had been prescribed Prozac and Sertraline, 
which she noted were for people suffering from depression.  
She stated that the veteran was experiencing increasing 
symptoms over the past six months.  The counselor stated that 
the veteran exhibited depressed mood, sleep disturbance, 
feelings of worthlessness, hopelessness, irritability, 
mistrust of others, lack of pleasure, loss of purpose and 
direction, guilt of surviving, thoughts of combat loss, and 
intrusive thoughts of the war zone.  She added that the 
veteran had marked difficulty getting along with people in 
close situations and was motivated to receive treatment.  The 
counselor noted that the veteran's memory, insights, 
knowledge, and judgment all remained good.

In November 1995, the RO granted a 30 percent evaluation for 
post-traumatic stress disorder and a 20 percent evaluation 
for residuals of a gunshot wound to the left shoulder with 
fracture of humerus and retained fragment.  The following 
month, the veteran stated, "With regard to the disability 
rating[s] you have assigned to my PTSD (30%) and shoulder 
wounds (20%)[,] I can agree."

VA outpatient treatment reports, dated from September 1995 to 
April 2001, show that the veteran was receiving trigger point 
injections during that time for his right shoulder pain.  
Diagnoses of myofascial pain were entered in the treatment 
reports.  In July 2000, the examiner noted that the veteran 
had good range of motion of the left shoulder and 5/5 
strength in the left arm.

In March 1997, the veteran testified at a personal hearing 
before the undersigned Board Member.  At the beginning of the 
hearing, the veteran's representative withdrew the claim for 
an increased evaluation for post-traumatic stress disorder, 
as he stated that the veteran had told him he was satisfied 
with the evaluation.  As to his left shoulder, the veteran 
stated that he felt it was getting worse in the form of 
having to receive more frequent treatment, such as trigger 
point injections for the pain.  He stated he received those 
shots approximately every six weeks.  The veteran testified 
that his range of motion had been hindered.  He stated that 
his shoulder felt hot at that time and that he had a lot of 
stiffness.  The veteran stated that when he would raise his 
arm, there was tenderness in his armpit area.  He stated that 
he would be fine if granted a 30 percent evaluation for the 
left shoulder gunshot wound.

Later at the hearing, the veteran stated that he changed his 
mind and wanted a higher evaluation for post-traumatic stress 
disorder and that he wanted to continue his appeal as to this 
claim.  He stated that he had sleeplessness and did not like 
crowds.  The veteran added that he did not like traffic 
either.

In an April 1997 letter from the private counselor, she 
stated that the veteran had had an increase in nightmares 
over the past three months, which involved his experiences in 
Vietnam.  She stated that this caused him sleep difficulty.

VA treatment reports, dated from August 1998 to April 2001, 
show that the veteran reported nightmares, flashbacks, 
decreased energy, and poor sleep.  He continuously denied 
homicidal and suicidal ideations and both audio and visual 
hallucinations.  In May 1998, January 1999, and February 
1999, the examiner noted that the veteran's post-traumatic 
stress disorder symptoms were stable.  In April 1999, the 
veteran reported that he had sometimes woken up to find 
himself under the bed or choking his wife.  In April 2000, 
the examiner diagnosed post-traumatic stress disorder with 
major depression and entered a global assessment of 
functioning (GAF) score of 50.  In April 2001, the examiner 
stated that the veteran was withdrawn but denied being 
depressed.

A December 1998 VA psychiatric evaluation report shows that 
the examiner stated that the veteran was alert and oriented.  
The veteran admitted to poor sleep, severe nightmares, 
dissociative flashbacks, intrusive thoughts of Vietnam, 
irritability, anger, and dysphoric mood.  The examiner stated 
that the veteran's affect was labile.  The veteran admitted 
feelings of helplessness, hopelessness, guilt, and social 
withdrawal.  He denied current suicidal or homicidal ideation 
or auditory and visual hallucinations.  The examiner noted 
that there were no delusions perceived and that the veteran's 
cognitive functions were intact.  The veteran admitted to 
panic attacks two to three times a day, but denied any 
obsessive or ritualistic behavior.  The examiner entered a 
diagnosis of post-traumatic stress disorder and GAF score of 
45.  The examiner stated that the veteran has a serious 
impairment in social and occupational functioning in that he 
had no friends, was unable to work, and had severe intrusive 
thoughts of Vietnam that made it difficult for him to 
accomplish anything during the day.  

A December 1998 VA examination report shows that the veteran 
stated he had pain on movement with his left shoulder.  He 
described some weakness and stiffness.  The examiner noted 
that the veteran had no history of dislocations or 
subluxations or of inflammatory arthritis.  The veteran 
stated that he was able to work until three years ago but 
retired because of other medical problems.  Physical 
examination revealed forward flexion to be 120 degrees, 
abduction was 100 degrees, external rotation was 45 degrees, 
and internal rotation was 70 degrees.  The examiner stated 
that active and passive range of motion was "virtually 
identical."  He noted that there was mild weakness, and no 
evidence of incoordination.  The examiner added that it was 
difficult to know what range of motion would be during a 
flare-up.  X-rays taken of the left shoulder at that time 
revealed an old healed fracture of the proximal humerus and a 
metallic bullet-appearing radiopacity present within the body 
of the humerus and healing around it.

The examiner concluded that the veteran's problems with his 
left shoulder were fixed and chronic.  He stated he expected 
that the shoulder would get worse as the veteran aged.  The 
examiner added that it was his understanding that the veteran 
had a permanent partial impairment as a result, which was 
rated at 20 percent, which he stated he believed was 
reasonable, based upon his examination.  

In an April 1999 addendum to the examination of the left 
shoulder, the examiner stated that the veteran exhibited no 
weakened movement, excess fatigability, or incoordination 
attributable to the service-connected disability.  

In an undated letter from the veteran's wife, she stated that 
the veteran had become increasingly agitated over the past 
years.  She stated that the veteran's nightmares had 
increased in intensity and frequency and that he would walk 
the floor at all hours of the night and sleep during the day.  
The veteran's wife noted that the veteran had disconnected 
from the family, which alarmed her and the family, as he had 
always been close to them.  She stated that she would have to 
nag the veteran to shave and change into clean clothes, which 
bothered her because he used to take pride in his appearance.  
She stated that the most scary issue was the veteran's anger.  
She stated that a physician had to medicate the veteran so 
that he could attend a hearing on his back condition and that 
he would fight with doctors and would fly off the handle for 
no reason.  

As to the veteran's left shoulder, the veteran's wife stated 
that the veteran has always had pain and tenderness in the 
armpit.  She stated that if the veteran was touched on the 
front of the armpit, he would feel as though it were the back 
of the armpit.  The veteran's wife complained that VA did not 
provide trigger point injections for the shoulder and that 
the veteran was losing the use of his left arm as a result.  
She stated that the pain in the left shoulder had been waking 
the veteran up during the night.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date of the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Post-traumatic stress disorder

The criteria for mental disorders were amended in November 
1996; thus, during the pendency of the current appeal.  The 
Board must consider both criteria in making its 
determination.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when regulation changes after claim has been filed 
but before appeal process has been completed, version most 
favorable to claimant will apply).  The criteria for post-
traumatic stress disorder and the respective evaluations 
prior to November 6, 1996, are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment -100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 
50 percent disabling.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The criteria for post-traumatic stress disorder and the 
respective evaluations following November 6, 1996, are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent for post-
traumatic stress disorder.  The reasons follow.

In August 1994, the veteran stated that he did not like 
crowds and would stay to himself.  He added that he did not 
make friends easily.  He noted that the treatment he was 
receiving with a counselor was helping him.  The examiner 
stated that the veteran's associative processes were normal 
and that there was no delusional or hallucinatory elements.  
In February 1995, the veteran's counselor stated that the 
veteran had developed unmanageable feelings as a result of 
his post-traumatic stress disorder.  She stated that he was 
unable to tolerate social settings, had insomnia, isolated 
himself, and did not enjoy life.  She submitted another 
letter in May 1995, wherein she stated that the veteran's 
symptoms had been increasing over the past six months.  The 
counselor stated that the veteran exhibited depressed mood, 
sleep disturbance, feelings of worthlessness, hopelessness, 
irritability, mistrust of others, and other negative 
behavior.  She noted, however, that the veteran's memory, 
insight, knowledge, and judgment all remained good.  In April 
1997, she stated that the veteran had an increase in 
nightmares over the past three months.

VA treatment reports from 1998 to 2001 show that the veteran 
complained of flashbacks, nightmares, decreased energy and 
poor sleep.  An examiner described the veteran's post-
traumatic stress disorder as stable in May 1998, January 
1999, and February 1999.  In April 1999, a GAF score of 50 
was entered.  In December 1998, the veteran reported the same 
symptoms described above-nightmares, flashbacks, intrusive 
thoughts, feelings of helplessness and hopelessness, etc.  He 
denied homicidal and suicidal ideations and auditory and 
visual hallucinations.  The veteran stated he had panic 
attacks two to three times per day.  The examiner stated that 
the veteran had a serious impairment in social and 
occupational functioning in that he had no friends, was 
unable to work, and had severe intrusive thoughts of Vietnam.  
He entered a GAF score of 45.  The Board finds that the 
above-described symptoms are indicative of no more than a 
50 percent evaluation under the old criteria and the new 
criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

In considering the old criteria, the veteran's post-traumatic 
stress disorder symptoms considerably impair him in both work 
and social situations.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Specifically, examiners and a counselor 
have stated that the veteran has serious difficulty in making 
friends and in social situations.  The examiners and 
counselor have also noted that the veteran's post-traumatic 
stress disorder symptoms affect his ability to work.  In 
considering the new criteria, the veteran has difficulty in 
establishing and maintaining effective work and social 
relationships.  There has been no evidence of circumstantial, 
circumlocutory, or stereotyped speech.  The veteran reports 
daily panic attacks, which meets the symptoms described under 
the 50 percent evaluation.  The counselor stated that the 
veteran's memory is good.

The Board must now consider whether an evaluation in excess 
of 50 percent is warranted for post-traumatic stress disorder 
and finds that such is not the case.  The veteran did not 
meet the criteria for a 70 percent evaluation under either 
the old criteria or the new criteria.  Considering the new 
criteria, the veteran continuously denied suicidal and 
homicidal ideations and specifically denied obsessional 
rituals which interfered with routine activities at the 
December 1998 VA psychiatric evaluation.  No medical 
professional has stated that the veteran's speech was 
intermittently illogical, and in fact, the examiners noted 
that the veteran's thought processes were normal and that 
there was no evidence of a thought or psychotic disorder.  
There have been no findings of spatial disorientation or 
neglect of personal appearance during this period.  The Board 
is aware that the veteran's spouse has asserted that the 
veteran does not take care of his appearance.  Even if that 
is true, he does not meet the criteria, on the whole, for a 
70 percent evaluation.  Thus, the veteran does not meet the 
70 percent criteria under the new criteria.

In considering the old criteria, the Board must address the 
veteran's employability status.  The veteran is in receipt of 
Social Security Administration disability benefits as a 
result of a back injury.  He has been in receipt of the 
disability benefits since 1988.  In the December 1998 VA 
psychiatric evaluation report, the examiner stated that the 
veteran was unable to work as a result of the post-traumatic 
stress disorder symptoms.  Such finding might establish a 
basis to grant a 100 percent evaluation; however, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran cannot work as a result of his post-
traumatic stress disorder symptoms.  While no examiner has 
stated that the veteran is capable of working, the symptoms 
described by the VA examiners and the counselor are not those 
of someone who cannot work.  The veteran is in receipt of a 
50 percent evaluation, which is indicative of a considerable 
impairment.  He has never reported hallucinations.

The Board notes following the grant of a 30 percent 
evaluation for post-traumatic stress disorder that the 
veteran stated that he was satisfied with that rating.  He 
stated such in 1995 and reiterated that at his hearing in 
1997, but then changed his mind at the end of the hearing.  
The RO subsequently granted a 50 percent evaluation, and 
granted it all the way back to the date of the veteran's 
original claim for service connection.  The Board finds that 
the preponderance of the evidence is against a finding that 
the veteran cannot work as a result of his post-traumatic 
stress disorder symptoms.  In 1998 and 1999, the veteran's 
post-traumatic stress disorder symptoms were described as 
being "stable."  Thus, the Board finds that the December 
1998 VA examination report is outweighed by the evidence in 
the record.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that his service-
connected post-traumatic stress disorder warranted an initial 
evaluation in excess of 30 percent, he was correct, and the 
RO granted a 50 percent evaluation.  However, to the extent 
that the veteran has asserted that he warrants more than a 
50 percent evaluation, the Board finds that the evidence does 
not support his contentions, for the reasons stated above.  
The Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an evaluation 
in excess of 50 percent for post-traumatic stress disorder, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

B.  Residuals of a gunshot wound to the left shoulder 
with fracture of humerus and retained fragment

The Board notes that the veteran's left arm is his minor arm.  

The normal range of motion for shoulder flexion is 0 degrees 
to 180 degrees.  38 C.F.R. § 4.71, Plate II (2001).  Normal 
range of motion for shoulder abduction is from 0 degrees to 
180 degrees.  Id.  Normal external and internal rotations of 
the shoulder are both from 0 degrees to 90 degrees.  Id.

The Rating Schedule provides that limitation of motion of the 
arm to no higher than shoulder level warrants a 20 percent 
evaluation for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2001).  When motion is possible only to midway 
between the side and shoulder level, a 20 percent evaluation 
is warranted for the minor arm.  Id.  Motion to no more than 
25 degrees from the side warrants a 30 percent evaluation for 
the minor arm.  Id.  

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the minor arm for the following manifestations: 
(1) malunion of the humerus with moderate deformity; (2) 
malunion of the humerus with marked deformity; (3) recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level; 
and (4) recurrent dislocation of the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2001).  A 40 percent 
evaluation may be granted for fibrous union of the humerus, a 
50 percent evaluation would be in order for nonunion of the 
humerus, and a 70 percent evaluation would be in order for 
loss of head of the humerus.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for residuals 
of a gunshot wound to the left shoulder with fracture of 
humerus and retained fragment.  The reasons follow.

The service medical records show that the gunshot wound hit 
the veteran's humerus.  In August 1994, the examiner stated 
that the veteran had normal mobility of the left shoulder, to 
include forward flexion, abduction, and internal and external 
rotation.  In September 1994, the examiner noted that the 
veteran had 4/5 motor strength in the left arm secondary to 
pain.  In January 1995, the veteran had full range of motion.  
The veteran underwent injections in his left shoulder to 
assist with the pain.  Examiners noted that the veteran had 
excellent results from the injections.  At the March 1997 
hearing, the veteran stated that his range of motion had been 
hindered and that he had stiffness.  When examined in 
December 1998, the examiner stated that the veteran had 
120 degrees of flexion, 100 degrees of abduction, and 
70 degrees of external and internal rotation.  While this 
less than the normal range of motion of the shoulder, such 
limitation does not warrant more than a 20 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Additionally, the examiner noted that the veteran had no 
weakened movement, incoordination, or excess fatigability as 
a result of the service-connected disability.  In July 2000, 
the examiner stated that the veteran had good range of motion 
of the left shoulder and 5/5 motor strength in the left arm.

The Board must consider whether an initial evaluation in 
excess of 20 percent is warranted and finds that it is not.  
The Board notes that there is no medical evidence in the 
record that establishes that the veteran's left shoulder is 
ankylosed and thus application of Diagnostic Code 5200 is not 
appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2001).  Additionally, the evidence does not establish that 
the impairment to the right humerus meets the criteria for a 
40 percent evaluation under Diagnostic Code 5202.  There are 
no findings in the record to establish that the veteran has 
fibrosis union of the humerus, even by analogy to warrant a 
40 percent evaluation under Diagnostic Code 5202.  The Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for residuals of a gunshot 
wound to the left shoulder with fracture of humerus and 
retained fragment.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. 4.40, 4.45).  The 
veteran has been noted to have pain in his left shoulder by 
medical examiners, and the veteran has stated that he is in 
constant pain as to the left shoulder.  He has testified that 
his left shoulder was stiff and painful and that he would 
sometimes have trouble sleeping because of the pain.  The VA 
examiner's findings in the treatment records show that the 
veteran has no more than a left shoulder that is moderately 
symptomatic, which is indicative of no more than a 20 percent 
evaluation for a minor arm.  Taking the evidence of record 
into account, the Board does not find that the veteran has 
any more than moderate functional impairment.  In the April 
1999 addendum, the examiner stated that the veteran showed no 
evidence of weakness, excess fatigability, or incoordination 
at the time of the December 1998 VA examination report.  
Thus, considering weakness, excess fatigability, 
incoordination, and less movement, the Board finds that an 
evaluation in excess of 20 percent is not warranted.  See 38 
C.F.R. 4.40, 4.45.

The veteran is competent to report his symptoms of constant 
pain in the left shoulder.  To the extent that he has 
described that his service-connected right shoulder 
degenerative joint disease, impingement syndrome was worse 
than the initial 10 percent disability evaluation assigned, 
he was correct, and he was granted a 20 percent evaluation.  
However, even accepting the veteran's statements as true, the 
medical findings to not support an evaluation in excess of 20 
percent for residuals of a gunshot wound to the left shoulder 
with fracture of humerus and retained fragment. The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's and his spouse's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  To this 
extent, the preponderance of the evidence is against his 
claim for an evaluation in excess of 20 percent, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a gunshot wound to the left shoulder with 
fracture of humerus and retained fragment is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

